Case 7:16-cr-00832-KMK Document 179 Filed 01/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Case No. 16-CR-832 (KMK)
ORDER

NICHOLAS TARTAGLIONE,
Defendant.

 

 

KENNETH M, KARAS, United States District Judge:

Physical copies of a report prepared by Curcio Counsel are available with the Court for
pick-up by Defendant’s counsel of record. The report may be reviewed only by Defendant’s
counsel of record and may not be provided to or reviewed by any other person until further order
of the Court. Defendant’s counsel of record are directed to advise the Court by January 16, 2020
what portions of this report may be provided to the Government.

SO ORDERED.

DATED: January 8, 2020 ;
White Plains, New York
THM-KARAS —

NITE
UNITED STATES DISTRICT JUDGE

 

 

 

 
